Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of April 1, 2005 by and between Advanstar, Inc., a Delaware
corporation (the “Company”), and Joseph Loggia (“Executive”), with effectiveness
from the Effective Date (as defined below in Section 9).

 

WHEREAS, the Company currently operates certain trade exposition and publishing
businesses;

 

WHEREAS, the Company and the Executive are parties to that Employment Agreement
(the “Predecessor Agreement”) made and entered into as of November 21, 2003;

 

WHEREAS, the Company and the Executive desire to amend the Predecessor
Agreement; and

 

WHEREAS, the Company wishes to continue to employ Executive and Executive is
prepared to continue to serve in those capacities required by the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Position and Authority. The Company agrees to employ Executive,
and Executive accepts such employment and agrees to serve the Company, Advanstar
Communications Inc. (“ACI”) and any of their respective Subsidiaries as may from
time to time be requested by the Company, in the capacities indicated, in
consideration of the compensation and benefits detailed in Sections 3 and 4
hereof.  For the term of this Agreement, the Executive shall serve as Chief
Executive Officer of the Company, ACI and any of their respective Subsidiaries
as may be requested from time to time by the Company. In such capacity,
Executive shall report to and take his direction from the Board of Directors.  A
“Subsidiary” shall be any company in which the Company beneficially owns more
than 50% of the voting power of such company’s outstanding voting securities.

 

2.             Duties and Privileges.

 

(a)           Executive shall devote substantially all of his business time
(subject to four weeks of vacation, or such greater amount as is authorized by
the Board of Directors) to the affairs of the Company during the employment
term, except as may be consented to by the Board of Directors. Executive shall
perform such duties and responsibilities attendant to his positions as described
above. All senior management of the Company and ACI shall report, directly or
indirectly as

 

--------------------------------------------------------------------------------


 

determined by Executive, to Executive. Subject to travel requirements from time
to time, Executive will report for work to the Company’s offices in the greater
Los Angeles area. Executive will not be required to relocate his permanent
residence outside of greater Los Angeles, California.

 

(b)           For so long as Executive is employed as Chief Executive Officer of
the Company hereunder, Executive shall serve as a member of the Board of
Directors of the Company and ACI.

 

3.             Base Compensation and Bonus.

 

(a)           Base Compensation. The Executive will be paid a base salary at the
rate of $625,000 per year (or such higher rate as may be set from time to time
by the Board of Directors in its discretion) during the employment term (“Base
Salary”). Base Salary will be paid in installments on the same schedule as the
Company’s Subsidiaries generally pay their employees. All compensation and
benefits will be subject to reduction by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law.

 

(b)           Bonus for any Fiscal Year.  Executive shall receive bonus
compensation based on the relationship between the Company’s actual earnings
before interest, taxes, depreciation and amortization and non-cash compensation
expense (“EBITDA”) for each fiscal year starting with the fiscal year ending
December 31, 2005 (determined using the same formula and approach as is used in
determining EBITDA in the Company’s “Adjusted Business Plan and Annual Budget”,
as defined below) and the EBITDA set for such year in the Company “Adjusted
Business Plan and Annual Budget” as follows:

 

Actual EBITDA
as a Percentage
of Plan

 

Bonus
as a Percentage
Base Salary

 

 

 

 

 

Less than 90%

 

No bonus

 

 

 

 

 

100%

 

100% of Base Salary

 

 

 

 

 

110% or more

 

150% of Base Salary

 

 

If actual EBITDA as a percentage of the Adjusted Business Plan and Annual Budget
falls between 90% and 100%, the amount of bonus shall be pro rated on a
straight-line basis.  If actual EBITDA as a percentage of the Adjusted Business
Plan and Annual Budget falls between 100% and 110%, the amount of bonus shall be
pro rated on a five to one (5:1) basis such that each percentage point by which
EBITDA exceeds the Adjusted Business Plan and Annual Budget shall result in a
bonus of an additional 5% of the Executive’s Base Salary.  In no case shall
bonus payable under this Section 3(b) exceed 150% of Base Salary unless agreed
to by the Board of Directors in its absolute discretion.

 

2

--------------------------------------------------------------------------------


 

The “Adjusted Business Plan and Annual Budget” shall be the Company’s business
plan and budget for the fiscal year in question as approved by the Board of
Directors, appropriately adjusted for acquisitions or dispositions during the
year as determined by the Board of Directors. For greater certainty, the
business plan for 2005 (off which any adjustments for acquisitions and
dispositions shall be made) shall be the business plan for such year approved by
the Board of Directors.

 

Any bonus payable under this Section 3(b) shall be paid not later than 90 days
after the applicable fiscal year end.

 

4.             Benefits.

 

(a)           During Executive’s employment by the Company, Executive will
receive the same (or substantially similar) employee benefits to those provided
by the Company or its Subsidiaries to other members of senior management from
time to time, including without limitation, medical and dental insurance,
disability insurance and life insurance (the latter in an amount of not less
than $2,000,000), provided, that regardless of whether or not paid for other
members of senior management, the Company shall pay the entire amount of any
premium for life insurance in an amount of $2,000,000 and disability insurance
provided by the Company to Executive under this Agreement.

 

(b)           During and after the employment term the Company agrees that if
Executive is made a party, or compelled to testify or otherwise participate in,
any action, suit or proceeding (a “Proceeding”), by reason of the fact that he
is or was a director or officer of the Company or any of its Subsidiaries,
Executive shall be indemnified by the Company as provided in Section 145 of the
Delaware General Corporation Law or (but not to any lesser extent) as authorized
by the Company’s certificate of incorporation or bylaws or resolutions of the
company’s Board of Directors against all cost, expense, liability, damage and
loss reasonably incurred or suffered by Executive in connection therewith, and
such indemnification shall continue as to Executive even if he has ceased to be
a director or officer of the Company or Subsidiary for the period of any
applicable statute of limitations or, if longer, for the period in which any
such Proceeding which commenced within the period of any such statute of
limitations is pending.  The Company shall advance to Executive all reasonable
costs and expenses incurred by him in connection with a Proceeding within 20
days after receipt by the Company of a written request for such advance. Such
request shall include an itemized list of the costs and expenses and an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined, in a final judgment for which the time to appeal has
expired, that, pursuant to applicable law, he is not entitled to be indemnified
against such costs and expenses.

 

(c)           The Company will reimburse Executive for his reasonable and
customary business expenses, including travel, accommodations and meals.

 

3

--------------------------------------------------------------------------------


 

5.             Stock Options.

 

(a)           Subject to the terms, conditions and restrictions of the 2000
Management Incentive Plan of Advanstar Holdings Corp. (“Parent”), and the option
agreement with respect thereto, the Executive has been granted an option to
purchase up to 1.1 million shares of Parent’s Common Stock (the “Options”) at an
exercise price equal to $10.00 per share, of which 461,250 have already vested. 
So long as Executive remains employed with the Company, the remaining 638,750
Options will vest in accordance with the following schedule: 212,916 Options
will vest on each of December 31, 2005 and December 31, 2006 and the remaining
212,918 Options will vest on December 31, 2007; provided, however, that all such
Options will automatically and immediately vest if (i) the Company terminates
this Agreement without Cause (as defined in Section 8(a)), (ii) Executive
terminates this Agreement for Good Reason (as defined in Section 8(b)) or
(iii) a Change in Control (as defined below) occurs.

 

(b)           For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred:

 

(i)            if any “person” (as such term is used in Section 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended) other than (A) the
DLJ Funds (as defined in the Shareholders’ Agreement dated as of October 11,
2000 among the Company, DLJ Merchant Banking Partners III, L.P. and other DLJ
Funds party thereto, the Existing Shareholders party thereto and the Management
Shareholders party thereto, as amended February 21, 2001 (the “Shareholder’s
Agreement”)) and/or their respective Permitted Transferees (as defined in the
Shareholders’ Agreement) or (B) any “group” (within the meaning of such
Section 13(d)(3)) of which any of the DLJ Funds is a part, acquires, directly or
indirectly, by virtue of the consummation of any purchase, merger or other
combination, securities of the Company (or its successor) representing more than
51% of the combined voting power of the Company’s (or its successor’s) then
outstanding voting securities with respect to matters submitted to a vote of the
stockholders generally; or

 

(ii)           upon a sale, merger or transfer by the Company or any of its
Subsidiaries of substantially all of the stock or consolidated assets of the
Company and its Subsidiaries to an entity which is not an affiliate of the
Company prior to such sale or transfer.

 

(c)           Once vested, the Options shall remain vested and exercisable, and
such Options shall expire on the earlier of (i) their original expiration date
and (ii) the third anniversary of the date on which the Executive’s employment
with the Company terminated; provided, however, that upon a Change in Control,
the Options may be cancelled in consideration of a cash payment of the amount of
the intrinsic value thereof, if any (i.e. the excess of the fair market value of
the underlying shares over the aggregate exercise price of the Options).

 

4

--------------------------------------------------------------------------------


 

6.             Change in Control Bonus.

 

(a)           In the event a Change in Control occurs during the term of the
Executive’s employment or within one year after the termination of the
Executive’s employment if (i) the Company terminates this Agreement without
Cause (as defined in Section 8(a)) or (ii) Executive terminates this Agreement
for Good Reason (as defined in Section 8(b)), the Company shall pay to the
Executive a “Change in Control Bonus” as follows:

 

“Effective Purchase Price” Per Share

 

Change of Control Bonus

 

 

 

 

 

Less than $9.00

 

No bonus

 

$9.00

 

$2.0 million

 

$ 10.00 or more

 

$ 4.0 million

 

 

If the actual “Effective Purchase Price” per share falls between $9.00 per share
and $10.00 per share, the amount of the Change in Control Bonus shall be pro
rated on a straight-line basis.  In no case shall bonus payable under this
Section 6(a) exceed $4.0 million unless agreed to by the Board of Directors in
its absolute discretion.

 

(b)           For the purpose of this Section 6, the “Effective Purchase Price”
shall mean the net consideration provided to the Company’s shareholders to
effect the Change of Control, including cash and the fair market value of stock
or other securities paid, after giving effect to all applicable transaction
expenses, including, but not limited to, legal fees, financial advisor fees,
payments made to the Company’s employees and creditors, if applicable.

 

(c)           For the purpose of this Section 6, the “Effective Purchase Price
Per Share (for other than a sale or transfer of all or substantially all of the
consolidated assets of the Company and its Subsidiaries to an entity which is
not an affiliate of the Company prior to such sale or transfer) shall mean the
Effective Purchase Price divided by the number of shares of the Company’s voting
securities acquired in the transaction on a fully diluted basis taking into
account the Company’s voting securities underlying any options, warrants or
other convertible securities acquired in the transaction (to the extent not
rolled over).

 

(d)           For the purpose of this Section 6, the “Effective Purchase Price”
Per Share for a sale or transfer of all or substantially all of the consolidated
assets of the Company and its Subsidiaries to an entity which is not an
affiliate of the Company prior to such sale or transfer shall mean the Effective
Purchase Price divided by the total number of shares of the Company’s voting
securities outstanding as of the time the transaction on a fully diluted basis
taking into account the Company’s voting securities underlying any options,
warrants or other convertible securities.

 

5

--------------------------------------------------------------------------------


 

(e)           Any Change in Control Bonus shall be paid to the Executive no
later than 30 days after the close of the Change in Control transaction.

 

7.             Term.  This Agreement shall have a term equal to the period from
the Effective Date through December 31, 2007 (the “Initial Employment Term”). 
Thereafter, this Agreement shall automatically be renewed for successive three
year terms (each three year term being referred to as a “Renewal Term”), unless
either the Company or Executive notifies the other in writing no later than
September 30, 2007 in the case of the Initial Employment Term or the
September 30 immediately preceding the end of any Renewal Term of its or his
decision not to renew, which decision may be made for any or no reason, with or
without Cause, provided, however, that this Agreement may be terminated at any
time in accordance with Section 8.  The foregoing notwithstanding, Sections
4(b), 6, 10 and 11, and the letter agreement referred to in Section 10, shall
survive the expiration of this Agreement in accordance with their respective
terms.

 

8.             Termination.

 

(a)           This Agreement may be terminated by the Company at any time for
Cause upon written notice to Executive, which notice shall specify the reason
for termination. Such notice shall be given at any time prior to termination in
the case of matters described in clauses (B) or (C), and shall be given not less
than 30 days prior to the date of termination, in the case of matters described
in clauses (A), (D) or (E), and in the case of matters described in clauses (A),
(D) or (E) shall be rescinded if Executive cures any misconduct, negligent act,
breach or failure giving rise to such notice to the reasonable satisfaction of
the Board of Directors, including curing any damage suffered by the Company as a
result thereof. As used herein, “Cause” shall mean (A) willful misconduct or
gross negligence by Executive in respect of his material obligations under this
Agreement, (B) conviction of a felony involving moral turpitude, (C) theft of
Company property or other disloyal or dishonest conduct of Executive that
materially harms the Company or its business or (in the case of dishonest
conduct) undermines the confidence of the Board in Executive, (D) willful breach
of this Agreement, or (E) willful failure to observe Company policies or carry
out the lawful directives of the Board of Directors of the Company consistent
with the terms of this Agreement.

 

(b)           Executive may terminate this Agreement for Good Reason by giving
thirty days prior written notice to the Company specifying such Good Reason;
provided that the Company has not cured the condition giving rise to Executive’s
right to terminate this Agreement pursuant to this Section 8(b) within 30 days
of the Company’s receipt of the written notice in accordance with this
Section 8(b). “Good Reason” shall exist only if (i) Executive is removed from or
is not reappointed to his position as set forth in Section 1 for the time period
in question, except in connection with termination of this Agreement by the
Company for Cause or due to death or Disability (as defined below); (ii) a
Change in Control occurs; (iii) Executive is directed by the Board of Directors
of the

 

6

--------------------------------------------------------------------------------


 

Company or ACI to engage in any unlawful conduct or to contravene applicable
regulatory requirements or generally accepted accounting principles; or (iv) the
Company breaches any material obligation of the Company under this Agreement.
Executive may terminate this Agreement without Good Reason by giving thirty days
prior written notice to the Company.

 

(c)           Should Executive terminate this Agreement for Good Reason, or
should the Company terminate this Agreement without Cause, then Executive shall
be entitled to receive, in addition to the payments and benefits referred to
below, (i) for the year in which the termination occurs and for the immediately
following year, the greater of (x) the bonus that would be payable under
Section 3(b) hereof as if the Executive remained employed throughout each such
fiscal year, or (y) the bonus the Executive received for fiscal year 2004 and
(ii) the Change in Control Bonus provided by Section 6 should a Change in
Control occur within one year after the Executive’s termination of employment. 
Should Executive terminate this Agreement without Good Reason, then Executive
shall be entitled to receive, in addition to the payments and benefits referred
to below, the bonus payable under Section 3(b) hereof but only with respect to
the portion of the year occurring prior to such termination of employment,
provided that any bonus under Section 3(b) for any such partial fiscal year
shall be determined by multiplying the bonus Executive would have received had
he continued to work for the Company during the entire fiscal year by a
fraction, the numerator of which is the number of days in the fiscal year during
which Executive was employed by the Company, and the denominator of which is 365
(such amount the “Pro Rata Bonus Amount”).

 

(d)           This Agreement shall terminate automatically upon Executive’s
death. This Agreement may be terminated by the Company upon written notice to
Executive, or by Executive upon written notice to the Company, upon Executive’s
Disability. For purposes of this Agreement, “Disability” means Executive’s
suffering of a disability which shall have prevented him from performing his
obligations hereunder for a period of at least 90 consecutive days or 120
non-consecutive days in any 365 day period.  In the event of termination of this
Agreement due to Executive’s death or Disability, in addition to any salary due
to Executive as of the date of death or Disability and remaining unpaid,
Executive (or his estate, as applicable) shall be entitled to receive, at such
time as Executive would otherwise would have received such sum, the Pro Rata
Bonus Amount for the portion of the fiscal year in which Executive’s death or
Disability occurred during which Executive was employed by the Company.

 

(e)           If the Company terminates this Agreement with Cause or if this
Agreement is terminated under clause (d) above, then Executive shall, from the
date of such termination, no longer be entitled to any compensation or any bonus
under Sections 3 or 4 (other than, (i) in the case of termination for
Disability, disability benefits as provided pursuant to Section 4; and (ii) in
the case of termination for death or Disability, any Pro Rata Bonus Amount
payable pursuant to clause (d) above.  Nothing in this clause (e) shall affect
Executive’s rights

 

7

--------------------------------------------------------------------------------


 

under Company health and disability plans in which Executive participates to the
extent such plans provide for benefits to be paid following the termination of
employment.

 

(f)            Termination of this Agreement shall not discharge any liability
(of either the Company or Executive) existing at the date of termination.
Further, notwithstanding any termination of employment or termination of this
Agreement, the provisions of Sections, 4(b), 6, 10 and 11, and the letter
agreement referred to in Section 10, shall survive in accordance with their
respective terms.

 

(g)           If Executive terminates this Agreement with Good Reason, or if the
Company terminates this Agreement without Cause, Executive shall be entitled to
continue to receive, in the normal course in accordance with the Company’s
standard payroll practices, the Base Salary for a period of 24 months after such
termination; provided, however, that such amount(s) will be reduced by any
payment owing and paid to Executive under Paragraph 5 of the letter agreement
referred to in Section 10.

 

(h)           If Executive ceases to be employed by the Company for any reason,
Executive will resign from the Board of Directors if requested to do so by the
Company.

 

9.             Effective Date.  This Agreement shall take effect as of
January 1, 2005 (the “Effective Date”).

 

10.           Non-Competition and Confidentiality.  Executive shall execute and
deliver a letter agreement in the form of Exhibit A hereto.

 

11.           Arbitration.  Any claim arising out of or relating to this
Agreement (including disputes regarding the presence or absence of “Cause” or
“Good Reason” in the event of a termination), or otherwise arising out of or
relating to Executive’s employment by the Company, will be subject to
arbitration in New York, New York, in accordance with the Federal Arbitration
Act and the rules of the American Arbitration Association relating to commercial
disputes. The prevailing party in any such arbitration shall be entitled to
recover from the other party its reasonable expenses incurred in connection with
such arbitration, including the reasonable fees and expenses of counsel.

 

12.           Severability.  If any provision of this Agreement is determined to
be invalid or unenforceable, it shall be adjusted rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder of the
Agreement shall be enforced to the maximum extent possible.

 

13.           Entire Agreement.  This Agreement (along with the letter agreement
referenced in Section 10 and the equity award arrangements referred to in
Section 5) constitutes the entire agreement between Executive and the Company
with respect to the terms and conditions of the employment of Executive by the

 

8

--------------------------------------------------------------------------------


 

Company, and supersedes all prior or concurrent arrangements (including the
Predecessor Agreement, discussions, agreements or understandings with respect to
Executive’s employment.

 

14.           Governing Law.  This Agreement shall be governed by the laws of
the state of New York without regard to principles of conflicts of law.

 

15.           Notice.  Any notice, or other written communication to be given
pursuant to this Agreement for whatever reason shall be deemed duly given and
received (a) if delivered personally, from the date of delivery, or (b) if
delivered by certified mail, postage pre-paid, return receipt requested, three
(3) days after the date of mailing, addressed to the above parties as follows:

 

If to the Company:

 

Advanstar, Inc.
Damonmill Square, Suite 6A
Concord, MA 01742
Attn:  Board of Directors

 

and          Advanstar, Inc.
Damonmill Square, Suite 6A
Concord, MA 01742
Attn:   Ward Hewins, Vice President & General Counsel

 

with a copy to each of:

 

DLJ Merchant Banking Partners
466 Lexington Avenue, 17th Floor
New York, New York  10017
Attn:  OhSang Kwon

 

and

 

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York  10017
Attn:  Nancy L. Sanborn

 

If to Executive:

 

Joseph Loggia
5742 Hilltop Road
Hidden Hills, California 91302

 

9

--------------------------------------------------------------------------------


 

With a copy to:

 

Latham & Watkins
633 West Fifth Street, 40th Floor
Los Angeles, California 90071
Attn: Russell F. Sauer, Jr.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
year first above written.

 

 

  ADVANSTAR, INC.

 

 

 

 

 

  By:

 /s/ James Alic

 

 

 

Name: James Alic

 

 

Title:Director

 

 

 

 

  /s/ Joseph Loggia

 

 

  Joseph Loggia

 

 

 

  6/22/05

 

 

  Date:

 

--------------------------------------------------------------------------------


 

Attachment A

 

Advanstar, Inc.
Damonmill Square, Suite 6A
Concord, MA 01742

 

April 1, 2005

 

Joseph Loggia
5742 Hilltop Road
Hidden Hills, CA 91302

 

Dear Mr. Loggia:

 

You are to be employed by Advanstar, Inc. (the “Company” and, together with its
subsidiaries “Advanstar”) pursuant to the Amended and Restated Employment
Agreement of even date herewith (the “Employment Agreement”).  In consideration
of your continued employment with the Company as Chief Executive Officer, you
and the Company agree as follows:

 

1.             Non-Competition.  You agree that you will not, during the course
of your employment with the Company or for the one year period following the
termination of such employment (the “Non-Compete Period”), compete with
Advanstar, as defined in paragraph 4 below.  If there is any conflict between
the provision of this Letter Agreement and the provisions of any other agreement
between you and Advanstar in respect of the subject matter hereof, the
provisions of this Letter Agreement shall govern.

 

2.             Confidentiality.  You acknowledge that your association with
Advanstar will bring you into close contact with many confidential affairs of
Advanstar, including information about costs, profits, markets, sales,
publications, key personnel, pricing policies, operational methods, other
business affairs, methods and other information not readily available to the
public, and plans for future development. In recognition of the foregoing, you
covenant and agree that you will keep confidential all material confidential to
Advanstar that is not otherwise in the public domain and that you will not
intentionally disclose any such information to anyone outside Advanstar or make
any use thereof for your own benefit or for any purpose other than the
advancement of the business of Advanstar at any time except with the prior
written consent of Advanstar as evidenced by a certified resolution of the Board
of Directors of the Company. For purposes of this Letter Agreement, the
following information shall be deemed not to constitute confidential information
of Advanstar:

 

(a)            Any information developed independently by you not in connection
with your employment;

 

A-1

--------------------------------------------------------------------------------


 

(b)           Information that was received by you from a third-party, which, to
your knowledge, is not bound by an agreement of confidentiality with Advanstar;
or

 

(c)            Any information that is in the public domain or generally
available to the public.

 

3.             No Solicitation of Employees.  You covenant that, for the
duration of the Non-Compete Period, you will not, and no person, corporation,
partnership, or other entity over which you exercise control (whether as an
officer, director, sole proprietor, holder, debt or equity securities,
consultant, partner, or otherwise) will, directly or indirectly (a) enter into
any written or oral agreement or understanding relating to the services of any
person who is then employed by Advanstar or in the case of any employee other
than secretaries, clerks and similar employees fulfilling merely clerical
functions, who has been so employed within the preceding six months, or
(b) solicit, or bid against Advanstar in an attempt to be awarded, any trade
show or exposition business, or any publishing contract, from any party
sponsoring or arranging any trade show or exposition, or publishing or
sponsoring any publication, in either case with which Advanstar then has such a
relationship or contract. If there is any conflict between the provisions of
this Letter Agreement and the provisions of any other agreement between you and
Advanstar in respect of the subject matter hereof, the provisions of this Letter
Agreement shall govern.

 

4.             Certain Definitions.  For purposes of this Letter Agreement,
competition with Advanstar shall include carrying on any business that is
competitive with the business of Advanstar, in the United States or in any other
country in which Advanstar conducts business as of the termination of your
employment.  For purposes of this Letter Agreement, (a) the business of
Advanstar will be deemed to include (without limitation) the organization of
trade shows, expositions, conferences, educational events and consumer events of
the type and with respect to the industries held by Advanstar as of the
termination of your employment or identified by Advanstar in internal strategic
initiative plans which have been reviewed but not yet implemented (it being
understood that industry shall be analogized to the categories of the category
system of the Standard Rate Data Service) and the publication (including
electronic publication) of trade journals, other magazines, custom projects, and
web-based products or services aimed at the particular businesses, industries or
professions (as defined by category according to the category system of the
Standard Rate Data Service) at which Advanstar’s operations are aimed or
identified by Advanstar in internal strategic initiative plans which have been
reviewed but not yet implemented, and (b) each of the following activities
(without limitation) will be deemed to constitute to carrying on business: to
engage in, work with, have interest in, advise, lend money to, guarantee the
debts or obligations of, or permit one’s name or any part thereof to be used in
connection with, an enterprise or endeavor either individually, in partnership,
or in conjunction with any person, firm, association, company, or corporation,
whether as principal, agent, shareholder, employee,

 

A-2

--------------------------------------------------------------------------------


 

director, consultant, or in any other capacity or manner whatsoever. Nothing in
this Letter Agreement shall prohibit you from being a passive owner of not more
than 2% of the outstanding stock of any class or a corporation which is publicly
traded, so long as you have no active participation in the management or
business of such corporation.

 

5.             Consideration.  As consideration for the continued fulfillment of
your covenants under this Letter Agreement, you shall be entitled to continue
during the Non-Compete Period to receive (in the normal course in accordance
with the Company’s standard payroll practices) your base salary as provided in
Section 3(a) of the Employment Agreement; provided that (a) no such payments
shall be due to you or made by the Company if your employment was terminated
(i) by the Company for Cause (as defined in Section 8(a) of the Employment
Agreement) or (ii) due to your death or Disability (as defined in
Section 8(d) of the Employment Agreement); and (b) your entitlement to receive
such payments and the Company’s obligation to make such payments shall cease
upon your failure to comply with any of your covenants under this Letter
Agreement; provided that in the case of clause (b) the Company shall give you
written notice describing such failure not less than ten business days prior to
the proposed date of cessation of payments, and such notice shall be rescinded
(and the payments shall not cease) if you reasonably cure such failure prior to
the conclusion of the notice period. The termination of the payment obligation
pursuant to clause (a) or (b) of the foregoing sentence shall not release you
from your covenants under this Letter Agreement.

 

6.             Severability.  The scope and effect of the terms and provisions
contained in this Letter Agreement (including the noncompetition covenant
contained m Section 1) will be as broad in time (but not beyond the time periods
specified herein), geography and all other respects as is permitted by
applicable law. If arbitrators, a court, or another body of competent
jurisdiction determine that any term or provision of this Letter Agreement is
excessive in scope, then if possible such term or provision will be adjusted
(rather than voided) in accordance with the purpose stated in the preceding
sentence and with applicable law, but in such a manner as to minimize the change
in the provision. If such term or provision cannot be so adjusted, then it will
be struck. All other terms and provisions of this Letter Agreement will be
deemed valid and enforceable to the full extent possible. The provisions of
Section 5(b) shall continue to remain applicable (based on compliance with the
terms of this Letter Agreement) regardless of whether any such terms are
adjusted or struck in regard to legal enforceability.

 

7.             Remedies.  If any of the covenants or agreements in Sections 1, 2
or 3 are violated or threatened to be violated, you agree and acknowledge that
such violation or threatened violation will cause irreparable injury to
Advanstar, and that the remedy at law of Advanstar for any such violation or
threatened violation will be inadequate and that Advanstar will be entitled to
obtain any injunction prohibiting a continuance or occurrence of such violations
or

 

A-3

--------------------------------------------------------------------------------


 

threatened violations in addition to (not in limitation of) any other rights or
remedies available at law or in equity. Your services hereunder are of a
special, unique, unusual, extraordinary character which gives them peculiar
value, the loss of which cannot be reasonably or adequately computed in damages.

 

The provisions of this Letter Agreement will be binding upon and inure to the
benefit of our respective heirs, executives, administrators, successors and
assigns. This Letter Agreement will be governed by and construed in accordance
with the laws of the state of New York without regard to principles of conflicts
of law, as applied to employees with a principal place of employment with the
state of New York.

 

 

 

Very truly yours,

 

 

 

 

 

ADVANSTAR, INC.

 

 

 

 

 

By:

  /s/ James Alic

 

 

 

Name: James Alic

 

 

Title:Director

 

 

 

  ACCEPTED AND AGREED:

 

 

  /s/ Joseph Loggia

 

  Joseph Loggia

 

  6/22/05

 

  Date:

 

A-4

--------------------------------------------------------------------------------